Andrews, Judge.
Appellants, the parents of B. N. P., filed a notice of appeal on February 3, 1994 from: (1) the termination of their parental rights in the child entered as the final order of the Juvenile Court on November 8, 1993; and (2) the order of the Juvenile Court entered on January 28, 1994 pursuant to OCGA § 15-11-90 for placement of the child following the termination order. In their sole enumeration of error on appeal, appellants claim the evidence was insufficient to support the *413termination order and that, rather than terminating their parental rights, the Juvenile Court should have permitted the child to remain with them subject to conditions and limitations imposed pursuant to OCGA § 15-11-34.
Decided August 15, 1994.
Sutton & Associates, George A. Bessonette, for appellants.
Michael J. Bowers, Attorney General, William C. Joy, Senior Assistant Attorney General, Teresa E. Lazzaroni, Assistant Attorney General, Charles R. Reddick, William A. King, Thomas H. Pittman, for appellee.
The Department of Human Resources has moved for dismissal of the appeal from the termination order on the basis that the notice of appeal was not filed within 30 days of the final appealable order terminating appellants’ parental rights as required by OCGA § 5-6-38. Since the record shows that the notice of appeal was not filed until almost three months had expired after entry of the final termination order, we lack jurisdiction to consider the appeal from the termination order and the Department’s motion to dismiss must be granted. In the Interest of A. C. J., 211 Ga. App. 865 (440 SE2d 751) (1994).
Although the appellants also filed their notice of appeal from the January 28, 1994 placement order, they have not asserted any enumeration of error concerning the placement order. Appellants argue in their appellate brief that a motion to vacate the placement order filed by the child’s maternal grandmother in the Juvenile Court after the case was docketed in this Court raises an issue regarding the validity of the placement order. “An enumeration of error cannot be enlarged at the appellate level by statements in briefs to include issues not raised in the enumerations of error. [Cit.] Therefore, this issue is not properly before this court for review.” Bohannon v. State, 208 Ga. App. 576, 580 (431 SE2d 149) (1993).
Appellants’ motions for additional time to file a supplemental brief and for an award of attorney fees and expenses of litigation against appellee are denied.

Appeal dismissed.


Beasley, P. J., and Johnson, J., concur.